Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-18-00595-CV

                                       Timothy L. BEATTY,
                                            Appellant

                                                  v.

                                  THE PALMS APARTMENTS,
                                          Appellee

                     From the County Court at Law No. 3, Bexar County, Texas
                                 Trial Court No. 2018CV04587
                         Honorable Tommy Stolhandske, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: January 2, 2019

DISMISSED FOR WANT OF PROSECUTION

           On December 7, 2018, we issued an order stating the appellant’s brief was overdue and

that no motion for an extension of time to file the brief had been filed. We ordered appellant to file

the brief and a written response reasonably explaining appellant’s failure to timely file the brief,

and stated that if appellant did not comply with our order by December 17, 2018, the appeal may

be dismissed. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c). Appellant has not filed the brief, a motion

for an extension of time to file the brief, or any other written response to this court’s order. We

therefore dismiss this appeal for want of prosecution. See id.

                                                       PER CURIAM